Exhibit 10.1
 
EMPLOYMENT AGREEMENT

 
THIS AGREEMENT (this “Agreement”) is made as of February 26, 2014 (the
“Effective Date”), between Health Revenue Assurance Holdings, Inc., a Nevada
corporation (the “Company”), and Tim Lankes (the “Employee”).  The Company and
the Employee are sometimes hereinafter referred to individually as a “Party” and
together as “Parties.”  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning given to them in Section 11
below.
 
WHEREAS, the Employee has substantial business knowledge and expertise in the
conduct of the Business and the Company desires to retain the knowledge,
expertise and experience of the Employee to assist in the operations and
management of the Company and its Subsidiaries;
 
WHEREAS, Employee acknowledges that the Company and its Subsidiaries expend
substantial resources establishing long term relationships with their Customers
and Employee will from time to time during the course of his employment be
exposed to such Customers and prospective customers and clients;
 
WHEREAS, Employee acknowledges that in connection with his employment Employee
will have access to valuable Confidential Information (as defined in Section 6
below) including, but not limited to, the Company’s and its Subsidiaries’
methods of doing business, business plans and trade secrets; and
 
WHEREAS, the Company desires that the Employee not directly or indirectly
compete with the Company or its Subsidiaries for a reasonable period of time
because of the detrimental effect such competition would have on the business of
the Company and its Subsidiaries;
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:
 
1.             Employment; Term.  The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and continuing until terminated as provided in Section 5 hereof (such
period being the “Employment Period”).
 
2.             Position and Duties.
 
(a)           During the Employment Period, Employee will serve as the Chief
Executive Officer of the Company and will have the normal duties,
responsibilities and authority of this office, subject to the power of the Board
to expand or limit such duties, responsibilities and authority and to override
Employee’s actions.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           During the Employment Period, Employee will report to the Board
and will devote his best efforts and his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries and to the performance of such duties as may be assigned to him
from time to time by the Company.  Employee will act in the best interest of the
Company and its Subsidiaries and, except as may be specifically permitted by the
Board, will not engage in any other business activity.  Employee will perform
his duties, responsibilities and functions on behalf of the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.
 
3.             Compensation.
 
(a)           During the Employment Period, Employee’s base salary will be
$240,000 per annum (as adjusted from time to time, the “Base
Salary”).  Employee’s Base Salary will be paid by the Company in regular
installments in accordance with the Company’s general payroll practices and may
be increased in the sole discretion of the Board.
 
(b)           In addition to the Base Salary, for each complete calendar year
during the Employment Period so long as Employee is employed by the Company on
the last day of such calendar year Employee will be eligible to earn a
performance bonus (“Performance Bonus”).  Employee’s target Performance Bonus
for each complete fiscal year will be equal to fifty percent (50%) of his Base
Salary for such fiscal year (the “Target Bonus”).  The actual amount of the
Performance Bonus payable to Employee for any fiscal year may be greater than or
less than the Target Bonus for such fiscal year and will be determined by the
Board based on the achievement of certain financial and individual performance
goals to be established annually by the Board.  Any Performance Bonus payable
pursuant to this Section 3(b) will be payable in a lump sum at such time as may
be determined by the Board, but no later than the earlier of (i) ten (10)
business days after the Company finalizes its audited financial statements for
the applicable year or (ii) 150 days following the end of such fiscal year.
 
(c)           Within thirty (30) days following the Effective Date the Company
will grant to Employee (a) a stock option (the “Time Vesting Option”) to acquire
a number of shares of Common Stock of the Company (the “Common Stock”) equal to
two and one half percent (2.5%) of the total number of shares of Common Stock
outstanding on the date hereof, calculated on a fully diluted basis (the “Fully
Diluted Outstanding Shares of Common Stock”).  The Time Vesting Option will vest
in annual equal installments over four (4) years provided that vesting will be
immediate upon a Change of Control.
 
(d)           In addition, within thirty (30) days following the Effective Date
the Company will grant to Employee (a) a restricted stock unit grant (the
“Performance Vesting Grant”) a number of shares of Common Stock of the Company
equal to two and one half percent (2.5%) of the total number of Fully Diluted
Outstanding Shares of Common Stock.  The Performance Vesting Grant will vest
based on the Company attaining Enterprise Value targets as follows: (i) if the
Company attains an Enterprise Value of $20 million then 40% of the shares
subject to the Performance Vesting Grant will vest and (ii) for each incremental
increase of $10 million in the Enterprise Value of the Company an additional 20%
of the shares subject to the Performance Vesting Grant shall vest.  For the
avoidance of doubt if the Company achieves an Enterprise Value of $50 million
then all of the shares subject to the Performance Vesting Grant will
vest.  Vesting of the Performance Vesting Grant will be achieved if the
Enterprise Value of the Company meets the relevant threshold either upon a
Change of Control or for a period of 60 consecutive days based on the closing
price of the Company’s common stock.  The Time Vesting Option and the
Performance Vesting Grant will both be issued pursuant to, and will be subject
to the terms of, an option plan that will be developed and approved by the Board
within thirty (30) days following the Effective Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.             Benefits.  In addition to the Base Salary and other compensation
provided for in Section 3 above, Employee will be entitled to the following
benefits during the Employment Period:
 
(a)           Employee will be entitled to participate in the Company’s health
and welfare benefit programs and vacation and other benefit programs for which
other employees of the Company are generally eligible, subject to any
eligibility requirements of such plans and programs.
 
(b)           The Company will reimburse Employee for all reasonable expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.  For purposes of Code Section 409A, any
reimbursements otherwise payable to Employee under this Section 4(b) shall be
paid no later than December 31st of the calendar year following the year in
which related expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Employee’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
 
(c)           In addition, the company will pay the Employee $40,000 upon the
execution of the Agreement.  If at any time before June 30, 2014  of the
Employment Period, the Employee relocates within forty (40) miles of the
Company’s headquarters, then the Company will pay Employee an additional $20,000
as payment for the relocation within 30 days of notice by Employee of said
relocation.  For clarification, no further amounts will be payable to Employee
for personal traveling expenses or temporary living during the Employee’s
transition period or related to Employee’s relocation.
 
5.             Termination.
 
(a)           Notwithstanding Section 1 of this Agreement, Employee’s employment
with the Company and the Employment Period will end on the earlier of (i) the
Employee’s death or mental or physical disability or incapacity (as determined
by a physician selected by the Company in its good faith judgment), (ii) the
Employee’s resignation or (iii) termination by the Company at any time with or
without Cause (as defined below).  Except as otherwise provided herein, any
termination of the Employment Period by the Company or by the Employee will be
effective as specified in a written notice from the terminating Party to the
other Party.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           If during the Employment Period the Employee’s employment with the
Company is terminated pursuant to Section 5(a)(i) above, or is terminated by the
Company with Cause or if the Employee resigns for any reason other than Good
Reason, then Employee will only be entitled to receive his Base Salary through
the date of termination and payment (at the rate of base salary then in effect)
for any vacation time accrued during the portion of the then-current calendar
year ending with the date of such termination and not used prior to that date
and will not be entitled to any other salary, bonus, severance, compensation or
benefits from the Company or any of its Subsidiaries or affiliates or their
benefit plans, other than vested retirement benefits or insurance continuation
rights expressly required under applicable law (such as the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).
 
(c)           If (i) Employee’s employment with the Company is terminated during
the Employment Period by the Company without Cause or by the Employee with Good
Reason and, in either case, (ii) Employee executes a general release (the
“Release”) in favor of the Company, their Subsidiaries and their affiliates in
form and substance satisfactory to the Company within 25 days of such
termination and such release becomes effective and is not revoked or rescinded,
and (iii) Employee complies with the terms of this Agreement and the Release,
Employee will be entitled to receive his Base Salary for a period equal to
twelve (12) months. The severance payments payable to Employee pursuant to this
clause (c) of this Section will be paid over time at the times and in the manner
that Base Salary is paid pursuant to Section 3 hereof, beginning at the end of
the first complete pay period following the sixtieth (60th) day after such
termination.  Notwithstanding the foregoing, if the Company is a “public
company” within the meaning of Internal Revenue Code Section 409A, any amounts
payable to Employee during the first six months and one day following the date
of termination pursuant to this Section 5(c) will be deferred until the date
which is six (6) months and one day following such termination, and if such
payments are required to be so deferred the first payment will be in an amount
equal to the total amount to which Employee would otherwise have been entitled
during the period following the date of termination of employment if deferral
had not been required.
 
(d)           Except as otherwise expressly provided herein, all of Employee’s
rights to salary, bonuses, fringe benefits, severance and other compensation
hereunder or under any policy or program or benefit plans of the Company or any
of its Subsidiaries which might otherwise accrue or become payable on or after
the termination of the Employment Period will cease upon such termination other
than vested retirement benefits or insurance continuation rights expressly
required under applicable law (such as COBRA).
 
(e)           For purposes of this Agreement, “Cause” will mean (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving gross misconduct, (ii)
reporting to work under the influence of alcohol, (iii) the use of illegal drugs
(whether or not at the workplace), (iv) repeated failure to perform lawful
duties as reasonably directed by the Board and only if written notice has been
provided to Employee of such failure and Employee has not cured such failure
within 10 days of receipt of such notice, (v) gross negligence or willful
misconduct with respect to the Company or any of its Subsidiaries or affiliates
or in the performance of Employee’s duties hereunder, (vi) obtaining any
personal profit not thoroughly disclosed to and approved by the Board in
connection with any transaction entered into by, or on behalf of, or in relation
to, the Company or any of its Subsidiaries or affiliates, (vii) violating any of
the terms of the Company’s or any of its Subsidiaries’ established rules or
policies which, if curable, is not cured to the Board’s reasonable satisfaction
within fifteen (15) days after written notice thereof to Employee,
(viii) misrepresenting or failing to disclose a material fact to the Company or
any of its affiliates regarding Employee’s work history or personal background,
or (ix) any other material breach of this Agreement or any other agreement
between the Employee and the Company or any of its Subsidiaries which, if
curable, is not cured to the Board’s reasonable satisfaction within fifteen (15)
days after written notice thereof to Employee.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(f)           For purposes of this Agreement, “Good Reason” will mean (i)
Employee is demoted to a position other than Chief Executive Officer, (ii) any
material breach of this Agreement by the Company, which breach is not cured
within ten (10) business days following written notice to the Company of such
breach, (iii) the Company requiring Employee, without Employee’s prior consent,
to be permanently based at any office located more than thirty (30) miles from
the Company’s office at which Employee is based as of the date of this
Agreement, excluding travel reasonably required in the performance of Employee’s
duties hereunder, or (iv) the Company’s liquidation, insolvency, assignment for
the benefit of creditor(s), or upon the filing of a petition in bankruptcy
provided that in the case of clauses (i), (ii), (iii), or (iv) an event or
circumstance, (x) shall only constitute “Good Reason” during the ninety (90) day
period following the date of such assignment (after which it shall be deemed
waived by Employee if prior thereto Employee has not exercised his right to
resign for “Good Reason”), (y) shall only constitute “Good Reason” if Employee
gives written notice to the Company of his intent to terminate this Agreement
and the Company fails to remedy the same within thirty (30) days after such
notice.
 
6.             Confidential Information.
 
(a)           Employee recognizes and acknowledges that the continued success of
the Company and its Subsidiaries depends upon the use and protection of a large
body of confidential and proprietary information and that Employee will have
access to certain Confidential Information of the Company, its Subsidiaries and
affiliates and Persons with which the Company and its Subsidiaries do business,
and that such Confidential Information constitutes valuable, special and unique
property of the Company, its Subsidiaries and affiliates and such other
Persons.  “Confidential Information” will be interpreted to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Subsidiaries’ or
affiliates’ (including their predecessors) current or potential business and
(ii) not generally or publicly known.  Confidential Information includes,
without limitation, the information, observations and data obtained by Employee
while employed by the Company and its Subsidiaries (or any of their
predecessors) concerning the business or affairs of the Company or any of its
Subsidiaries or affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s or its Subsidiaries’ or
affiliates’ business or industry, the identities of the current, former or
prospective employees, suppliers and customers of the Company or its
Subsidiaries, development, transition and transformation plans, methodologies
and methods of doing business, strategic, marketing and expansion plans,
financial and business plans, financial data, pricing information, employee
lists and telephone numbers, locations of sales representatives, new and
existing customer or supplier programs and services, customer terms, customer
service and integration processes, requirements and costs of providing service,
support and equipment.  The Employee agrees that he will use the Confidential
Information only as necessary and only in connection with the performance of his
duties hereunder.  Employee agrees that he will not knowingly disclose to any
unauthorized Person or use for his own or any other purposes (except as
described in the immediately preceding sentence) any Confidential Information
without the prior written consent of the Board, unless and to the extent that
(a) the Confidential Information becomes generally known to and available for
use by the public other than as a result of Employee’s acts or omissions or (b)
Employee is ordered by a court of competent jurisdiction to disclose
Confidential Information, provided that Employee must (i) provide prompt written
notice to the Company of any relevant process or pleadings that could lead to
such an order and (ii) cooperate with the Company to contest, object to or limit
such a request and, in any case, when revealing, such Confidential Information
to such court order.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           Employee understands that the Company and its Subsidiaries and
affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company and its
Subsidiaries and affiliates to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the Employment Period
and thereafter, and without in any way limiting the foregoing provisions of this
Section 6, Employee will hold Third Party Information in the strictest
confidence and will not knowingly disclose to anyone (other than personnel and
consultants of the Company or its Subsidiaries and affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries and affiliates) or use Third Party Information unless expressly
authorized by such third party or by the Board.
 
(c)           During the Employment Period, Employee will not improperly use or
knowingly disclose any confidential information or trade secrets, if any, of any
former employers or any other person or entity to whom Employee has an
obligation of confidentiality, and will not bring onto the premises of the
Company or any of its Subsidiaries or affiliates any unpublished documents or
any property belonging to any former employer or any other person or entity to
whom Employee has an obligation of confidentiality unless consented to in
writing by the former employer or such other person or entity.  Employee will
use in the performance of his duties only information which is (i) generally
known and used by persons with training and experience comparable to Employee’s
and which is (x) common knowledge in the industry or (y) is otherwise legally in
the public domain, (ii) is otherwise provided or developed by the Company or any
of its Subsidiaries or affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other person or entity to whom
Employee has an obligation of confidentiality, approved for such use in writing
by such former employer or other Person.
 
7.             Return of Corporate Property.  Employee acknowledges and agrees
that all notes, records, reports, sketches, plans, unpublished memoranda or
other documents, whether in paper, electronic or other form (and all copies
thereof), held by Employee concerning any information relating to the business
of the Company or any of its Subsidiaries, whether confidential or not, are the
property of the Company.  Employee will deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all equipment, files, property, memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and all electronic, paper or other copies thereof) belonging to the
Company or any of its Subsidiaries which includes, but is not limited to, any
materials that contain, embody or relate to the Confidential Information, Work
Product (as defined in Section 8 below) or the business of the Company or any of
its Subsidiaries, which he may then possess or have under his control.  The
Employee will take any and all actions reasonably deemed necessary or
appropriate by the Company from time to time in its sole discretion (at the
Company’s expense) to ensure the continued confidentiality and protection of the
Confidential Information.  The Employee will notify the Company promptly and in
writing of any circumstances of which Employee has knowledge relating to any
possession or use of any Confidential Information (a) by any Person other than
those authorized by the terms of this Agreement or (b) by an authorized person
in an unauthorized manner.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
8.             Intellectual Property Rights.  Employee acknowledges and agrees
that all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company’s or any
of its Subsidiaries’ or affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Employee while employed by the Company and its Subsidiaries
or any of their predecessors (collectively, the “Work Product”) belong to the
Company or such Subsidiary.  All Work Product created by Employee while employed
by the Company or any of its predecessors will be considered “work made for
hire,” and as such, the Company is the sole owner of all rights, title, and
interests therein.   All other rights to any new Work Product and all rights to
any existing Work Product, including but not limited to all of Employee’s rights
to any copyrights or copyright registrations related thereto, are conveyed,
assigned and transferred to the Company pursuant to this Agreement.  Employee
will promptly disclose and deliver such Work Product to the Company and, at the
Company’s expense, perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish, confirm and
protect such ownership (including, without limitation, the execution of
assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments).
 
9.             Non-Compete, Non-Solicitation.
 
(a)           In further consideration of the compensation to be paid to
Employee hereunder, Employee acknowledges that in the course of his employment
with the Company and its Subsidiaries (and their predecessors) he has, and will
continue to, become familiar with the Company’s and its Subsidiaries’ trade
secrets, methods of doing business, business plans and other valuable
Confidential Information concerning the Company and its Subsidiaries and their
customers and suppliers and that his services have been and will be of special,
unique and extraordinary value to the Company and its Subsidiaries.  Employee
agrees that, so long as Employee is employed by the Company or any of its
Subsidiaries and continuing for one year  thereafter (the “Restricted Period”),
Employee will not, directly or indirectly, in any manner, anywhere in the
Applicable Area (whether on his own account, or as an employee, director,
consultant, contractor, agent, partner, manager, joint venturer, owner, operator
or officer of any other Person, or in any other capacity):
 
(i)            act in a capacity, or provide services, substantially similar to
those that Employee acted in or provided for the Company or any of its
Subsidiaries, for any business that is the same as, or substantially similar to,
the Business;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(ii)           act in a capacity, or provide services, substantially similar to
those that Employee acted in or provided for the Company or any of its
Subsidiaries, for any business that competes with the Business;
 
(iii)          act in a capacity, or provide services, substantially similar to
those that Employee acted in or provided for the Company or any of its
Subsidiaries, for any business that competes with any other business conducted
by the Company or any of its affiliates during the Employment Period;
 
(iv)          supervise, manage or oversee others engaging in any of the
activities described above;
 
(v)           engage in the Business or manage, control, participate in, provide
financing to, consult with, or render services for, any other Person that
engages in the Business;
 
(vi)          otherwise engage in any business, venture or activity that is
competitive with the Business; or
 
(vii)         own any interest in, consult with, render services to or otherwise
assist any Person that does any of the foregoing.
 
Nothing herein will prohibit Employee from being a passive owner of not more
than 1% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Employee has no active participation in the business of such
corporation.
 
(b)           So long as Employee is employed by the Company or any of its
Subsidiaries and for one year thereafter (the “Nonsolicit Period”) Employee will
not, directly or indirectly, in any manner (whether on his own account, or as an
employee, director, consultant, contractor, agent, partner, manager, joint
venturer, owner, operator or officer of any other Person, or in any other
capacity):  (i)  recruit, solicit or otherwise attempt to employ or retain, or
enter into any business relationship with, any current or former employee of or
consultant to the Company or any of its Subsidiaries, (ii)  hire or engage or
otherwise retain or enter into any business relationship with, any current or
former employee of or consultant to the Company or any of its Subsidiaries, or
(iii) induce or attempt to induce any current or former employee of, or
consultant to, the Company or any of its Subsidiaries, to leave the employ of
the Company or any such Subsidiary, or in any way intentionally interfere with
the relationship between the Company or any of its Subsidiaries and any their
employees or consultants (provided, however that Employee may hire former
employees and consultants to the Company and Subsidiaries after such former
employees or consultants have ceased to be employed or otherwise engaged by the
Company or any of its Subsidiaries for a period of at least twelve (12) months).
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)           So long as Employee is employed by the Company or any of its
Subsidiaries and for two years thereafter Employee will not, directly or
indirectly, in any manner (whether on his own account, or as an employee,
director, consultant, contractor, agent, partner, manager, joint venturer,
owner, operator or officer of any other Person, or in any other
capacity):  (i) call on, solicit or service any Customer of Company with the
intent of selling or attempting to sell any service or product substantially
similar to the specific services or products sold by the Company or any of its
Subsidiaries in the Applicable Area, or (ii) in any way intentionally interfere
with the relationship between the Company or any of its Subsidiaries and any
Customer, supplier, licensee or other business relation of the Company or any of
its Subsidiaries (including, without limitation, by making any negative or
disparaging statements or communications regarding the Company, any of its
Subsidiaries or any of their operations, officers, directors or investors).
 
(d)           Employee acknowledges and agrees that the restrictions contained
in this Section 9 with respect to time, geographical area, and scope of activity
are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company and
its Subsidiaries and that Employee has had the opportunity to review the
provisions of this Agreement with his legal counsel.  In particular, the Company
and its Subsidiaries expend significant time and effort developing and
protecting the confidentiality of their methods of doing business, technology,
customer lists, long term customer relationships and trade secrets and such
methods, technology, customer lists, customer relationships and trade secrets
have significant value and that the Company would suffer irreparable harm if
Employee breached Sections 6, 7, 8 or 9.  However, if, at the time of
enforcement of this Section 9, a court holds that the duration, geographical
area or scope of activity restrictions stated herein are unreasonable under
circumstances then existing or impose a greater restraint than is necessary to
protect the goodwill and other business interests of the Company, the Parties
agree that the maximum duration, scope or area reasonable under such
circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law, in all cases giving
effect to the intent of the parties that the restrictions contained herein be
given effect to the broadest extent possible.
 
(e)           In the event of the breach or a threatened breach by Employee of
any of the provisions of Sections 6, 7, 8 or this Section 9, the Company and any
of its Subsidiaries, in addition and supplementary to any other rights and
remedies existing in their favor, will be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).
 
(f)           If either party (i) brings an action or proceeding to enforce any
provision of this Agreement or to obtain damages as a result of a breach of this
Agreement or to enjoin any breach of this Agreement and (ii) prevails in such
action or proceeding, then the non-prevailing party will, in addition to any
other rights and remedies available to the prevailing party, reimburse the
prevailing party for any and all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party in connection with such action
or proceeding.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
10.           Employee’s Representations.  Employee hereby represents and
warrants to the Company that (i) he has entered into this Agreement of his own
free will for no consideration other than as referred to herein, (ii) the
execution, delivery and performance of this Agreement by Employee does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Employee is a party or
by which Employee is bound, (iii) Employee is not a party to or bound by any
employment, non-competition, confidentiality or other similar agreement with any
other Person and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of Employee,
enforceable in accordance with its terms.  Employee hereby acknowledges and
represents that Employee has had the opportunity to consult with independent
legal counsel regarding Employee’s rights and obligations under this Agreement
and that Employee fully understands the terms and conditions contained herein.
 
11.           Definitions.
 
“Applicable Area” means within any state in which the Company or any of its
Subsidiaries engaged in Business during the twelve (12) month period prior to
the time of Employee’s termination of employment.  For purposes of this
definition the Company shall be deemed to be engaged in the Business in any
state where a Customer is located and in any state where employees of the
Company or any of its Subsidiaries perform services.


“Board” means the Board of Directors of the Company.


“Business” means the business (whether conducted or to be conducted in the
future) of (a) developing, providing, marketing and selling healthcare coding
services, coding auditing services and/or coding related technology, software or
training , and (b) providing any other products or services which the Company or
any of its Subsidiaries provide  during the Employment Period.


“Change of Control” means the occurrence of any of the following events, whether
in one or a series of related transactions:  (a) the acquisition of at least
fifty percent (50%) of the then outstanding shares of common stock of Health
Revenue Assurance Holdings, Inc. by any Person or entity other than Great Point
Partners LLC or any of its affiliates or funds managed by it or its affiliates
(collectively, “GPP”), (b) the acquisition of all or substantially all of the
assets of Health Revenue Assurance Holdings, Inc., or (c) any merger or
consolidation of Health Revenue Assurance Holdings, Inc., provided that the
events described in clause (b) or (c) of this definition will not be deemed a
Change of Control if more than fifty percent (50%) of the then outstanding
shares of common stock of the acquiring entity or surviving entity (in the case
of a merger) are owned by GPP or Persons who, immediately prior to such event,
owned more than fifty percent (50%) of the then outstanding shares of common
stock of Health Revenue Assurance Holdings, Inc., as the case may be.  In
determining whether the fifty percent (50%) threshold discussed above has been
met, shares which are subject to voting control by a Person or Persons acting
under a voting agreement (but not a revocable proxy) will be counted, even
though such shares may not be owned by such Person.


“Customer” means any Person who:  (a) purchased products or services from the
Company or any Subsidiary (or their predecessors) during the three years prior
to the date of termination of Employee’s employment (including without
limitation Tenet Healthcare Corporation, Kaiser Permanente and their
subsidiaries and affiliates; or (b) is in the Company’s “sales pipeline” at the
time of Employee’s termination of employment.


 
- 10 -

--------------------------------------------------------------------------------

 
 
“Enterprise Value” means:


(a)           the number of shares of the Company’s Common Stock outstanding
multiplied by (i) the last reported sales price of a share of the Common Stock,
regular way, or, in the event that no sale takes place on such date, the average
of the reported closing bid and asked prices of a share of the Common Stock,
regular way, in either case (x) on the principal national securities exchange on
which the Common Stock is listed or admitted to trading, or (y) if not then
listed or admitted to trading on any national securities exchange, on the NASDAQ
National Market System, (ii) if the Common Stock is not quoted on such National
Market System, (x) the average of the closing bid and asked prices on such date
of a share of Common Stock in the over-the-counter market as reported by NASDAQ,
or (y) if bid and asked prices for a share of the Stock on such date shall not
have been reported through NASDAQ, the average of the bid and asked prices for
such date as furnished by any American or New York Stock Exchange member firm
regularly making a market in the Common Stock selected for such purpose by the
Board, (iii) if the Common Stock is not then listed or admitted to trading on
any national exchange or quoted in the over-the-counter market, the fair value
of a share of Common Stock determined by the Board in accordance with Treas.
Reg. Section 1.409A-1(b)(5)(iv)(B)(l) or (iv) if the Enterprise Value is being
determined in connection with a Change in Control, the price paid for a share of
Common Stock in connection with such Change in Control, plus
 
(b)           the principal amount of indebtedness for borrowed money owed by
the Company to a third party, minus
 
(c)           the amount of the Company’s and its Subsidiaries’ cash, cash
equivalents or short term investments.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.


“Subsidiaries” means any corporation, limited liability company or other entity
of which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company or any corporation or other entity
of which the Company or one of its Subsidiaries serves as the managing member or
in a similar capacity, in each case either directly or through one or more
Subsidiaries.


12.           Survival.  Sections 5 through 26 will survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
13.           Notices.  Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:
 
Notices to the Employee:


Tim Lankes
1606 Hillwood Drive
Brentwood, TN 37027
Email:  tim.lankes@gmail.com
 
Notices to the Company:
 
Health Revenue Assurance Holdings, Inc.
8551 W. Sunrise Boulevard, Suite 304
Plantation, FL 33322
Attn:   Chairman of the Board and President
Email:  _______________
 
with copies to (which will not constitute notice to the Company):


McDermott Will & Emery LLP
227 West Monroe St.
Suite 4400
Chicago, IL 60606
Attn: Brooks B. Gruemmer
Facsimile:  (312) 984-7700
 
or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 
14.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
15.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.
 
16.           Counterparts.  This Agreement may be executed in separate
counterparts (including by facsimile and electronic signature pages), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
17.           No Strict Construction.  The parties hereto jointly participated
in the negotiation and drafting of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the parties hereto, and no rule of strict construction will
be applied against any Person.
 
18.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee, the Company and their
respective heirs, successors and assigns. Employee may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of the Company.  The Company may assign its rights and obligations hereunder
(including without limitation its rights under Section 9), without the consent
of, or notice to, the Employee, to any of the Company’s affiliates or any
Subsidiary of the Company.  In the event of a Change of Control, if the Company
is not the surviving entity, the Company will assign this Agreement to the
Person that acquires the Company and retains the Employee, in which case all
references to the Company will refer to such assignee.
 
19.           Choice of Law; Exclusive Venue.  THIS AGREEMENT, AND ALL ISSUES
AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA.  THE PARTIES
AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN A FEDERAL DISTRICT
COURT LOCATED IN THE SOUTHERN DISTRICT OF FLORIDA OR THE FLORIDA STATE COURT IN
BROWARD COUNTY, FLORIDA (COLLECTIVELY THE “DESIGNATED COURTS”).  EACH PARTY
HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED
COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN ANY OTHER FORUM.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS
OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE.  EACH OF THE PARTIES ALSO AGREES
THAT DELIVERY OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT TO A PARTY HEREOF IN
COMPLIANCE WITH SECTION 13 OF THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A DESIGNATED COURT WITH RESPECT TO
ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED TO JURISDICTION AS SET FORTH
ABOVE.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
20.           Mutual Waiver of Jury Trial.  THE PARTIES EACH WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE.  THE PARTIES EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
21.           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company's chief-executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.
 
22.           Withholding.  The Company and its Subsidiaries will be entitled to
deduct or withhold from any amounts owing to Employee any federal, state, local
or foreign withholding taxes, excise tax, or employment taxes (“Taxes”) imposed
with respect to Employee’s compensation or other payments from the Company or
any of its Subsidiaries or Employee’s ownership interest in the Company or any
of its Subsidiaries or its parent (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).
 
23.           Corporate Opportunities.  During the Employment Period, Employee
will submit to the Board all business, commercial and investment opportunities
or offers presented to Employee or of which Employee becomes aware which
directly compete with the specific businesses of the Company or its Subsidiaries
as such businesses of the Company or its Subsidiaries exist at any time during
the Employment Period (“Corporate Opportunities”).  During the Employment
Period, unless approved by the Board, Employee will not accept or pursue,
directly or indirectly, any such competitive Corporate Opportunities on
Employee’s own behalf.
 
24.           Assistance in Proceedings.  During the Employment Period and for
twelve (12) months thereafter, Employee will cooperate with the Company and its
Subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Employee being available to the Company and its Subsidiaries upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company and its Subsidiaries all
pertinent information and turning over to the Company and its Subsidiaries all
relevant documents which are or may come into Employee’s possession, all at
times and on schedules that are reasonably consistent with Employee’s other
permitted activities and commitments).  In the event the Company requires
Employee’s cooperation in accordance with this Section 24, the Company will pay
Employee a reasonable per diem as determined by the Board and reimburse Employee
for reasonable expenses incurred in connection therewith (including lodging and
meals, upon submission of receipts).
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
25.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee, and no course of conduct or course of dealing or failure or delay by
any Party hereto in enforcing or exercising any of the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
 
26.           409A.  It is intended that any amounts payable under this
Agreement shall comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement shall be
construed and interpreted consistent with that intent. Employee and the Company
agree to agree to make such reasonable amendments to this Agreement as may be
necessary to avoid the imposition of penalties and additional taxes on Employee
under Code Section 409A of the Code.  For purposes of Code Section 409A, (i)
references herein to the Employee’s “termination of employment” or like
references shall refer to the Employee’s “separation from service” with the
Company within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder and (ii) each amount payable under this Agreement as a
result of the separation of the Employee’s service shall constitute a “separate
payment” within the meaning of Treasury Regulation §1.409A-2(b)(2)(iii), and
each such payment shall at all times be considered a separate and distinct
payment for all purposes of Code Section 409A.  Employee acknowledges and agrees
that notwithstanding this Section 26 or any other provision of this Agreement,
the Company is not providing any tax advice with respect to Code Section 409A or
otherwise and is not making any guarantees or other assurances of any kind to
Employee with respect to the tax consequences or treatment of any amounts paid
or payable to Employee hereunder.
 
*    *    *    *    *
 
 
- 15 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first written above.
 

 
HEALTH REVENUE ASSURANCE HOLDINGS, INC.
       
By:
   
Name:
   
Its:
        /s/ Tim Lankes    Tim Lankes

 
 

--------------------------------------------------------------------------------



